Atkinson, J.
1. When considered in connection with the context, there was no error in any of the excerpts from the charge, on which error was assigned, sufficient to require the grant of a new trial.
2. In so far as the request to charge embodied correct principles of law applicable to the case, it was covered by the general charge.
3. There was no evidence on which to base a charge on the law of voluntary manslaughter, and the omission to charge on that subject was not erroneous. If the defendant’s statement authorized such a charge, it was incumbent upon him to present an appropriate request.
4. The evidence was sufficient to support the .verdict.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.

Indictment for murder. Before Judge Mathews. Bibb superior court. January 16, 1915.
Feagin & Hancock, Napier, Maynard & Plunkett, and Samuel B. Hunter, for plaintiff in error. Warren Grice, attorney-general, ■John P, Boss, solicitor-general, and A. L. Henson, contra.